United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Greenbelt, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1521
Issued: March 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2011 appellant filed a timely appeal from a March 28, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. As the last merit decision was issued on October 21, 2010, more than 180 days
before the filing of the appeal, the Board lacks jurisdiction to review the merits of this case
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 2, 1980 appellant, then a 38-year-old tool operator, filed an occupational disease
claim alleging that he sustained binaural hearing loss due to factors of his federal employment.
OWCP accepted the claim for bilateral hearing loss. Appellant last worked for the employing
establishment in May 1979. By decision dated April 24, 1981, OWCP granted him a schedule
award for a 20 percent binaural hearing loss.2
On May 3, 2010 appellant requested an increased schedule award under the current file
number. He submitted an April 26, 2010 audiogram and an accompanying report from a
physician’s assistant interpreting the audiogram as showing a 97.5 percent binaural hearing loss.
An OWCP medical adviser reviewed the audiogram on June 6, 2010 and found that it did not
meet the requirements for audiometric testing equipment and further noted that appellant’s last
noise exposure was May 4, 1979.
By decision dated July 2, 2010, OWCP found that appellant was not entitled to an
additional schedule award due to hearing loss. It determined that the medical evidence was
insufficient to show that he had a greater hearing loss as a result of noise exposure due to factors
of his federal employment.
On July 16, 2010 appellant requested a review of the written record by an OWCP hearing
representative and submitted additional medical evidence.3
In a decision dated October 21, 2010, the hearing representative affirmed the July 2, 2010
decision. She determined that the medical evidence did not establish that appellant sustained any
additional impairment due to a progression of his employment-related hearing loss.
By letter dated February 22, 2011, appellant requested reconsideration. He argued that he
was not treated fairly by OWCP. Appellant questioned whether OWCP’s hearing representative
“knew what he was doing” and related, “All of the doctors that I visited have supported the fact
that this has been taking place since 1981.”
By decision dated March 28, 2011, OWCP denied appellant’s request to reopen his case
for further merit review under section 8128. It found that he had not submitted relevant evidence
or raised arguments sufficient to warrant reopening his case for merit review.
On appeal appellant asserts that the hearing loss he sustained in 1981 had increased and
that OWCP unfairly denied his claim because he had multiple claims.

2

This case has previously been before the Board. On July 21, 2008 the Board affirmed January 25 and
September 27, 2006 decisions finding that appellant forfeited entitlement to compensation from March 24, 1990 to
April 10, 1992 because he knowingly failed to report employment. The Board further affirmed OWCP’s finding
that he was at fault in the creation of an overpayment of $14,275.57 resulting from the forfeiture. Docket No.
07-313 (issued July 21, 2008).
3

In a report dated December 31, 2009, Dr. Kirk D. Williams, a Board-certified otolaryngologist, found that
appellant’s hearing loss since March 23, 2005 was unchanged and diagnosed chronic bilateral hearing loss. On
July 14, 2010 Dr. Dennis Fitzgerald, a Board-certified otolaryngolgist, determined that he had a 97.5 percent hearing
loss based on the April 26, 2010 audiogram.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.10
ANALYSIS
By decision dated April 24, 1981, OWCP granted appellant a schedule award for a 20
percent binaural hearing loss. On May 3, 2010 appellant requested an increased schedule award
based on an April 26, 2010 audiogram. In decisions dated July 2 and October 21, 2010, OWCP
denied his request for an increased schedule award after finding that the medical evidence was
insufficient to establish that he had an additional employment-related hearing loss. Appellant
requested reconsideration on February 21, 2011, which OWCP denied in a March 28, 2011
nonmerit decision.
As noted, the Board does not have jurisdiction over the July 2 and October 21, 2010
decisions. The issue on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In his
request for reconsideration, appellant did not establish that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. He maintained that the hearing representative did not know what she was doing but
4

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

9

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

10

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

failed to identify a specific legal error committed by the hearing representative or submit any
evidence supporting his contention.11 Appellant generally asserted that his physicians related his
hearing loss to his 1981 work exposure. The underlying issue in this case, however, is whether
the medical evidence established that he sustained greater hearing loss causally related to noise
exposure in federal employment. Appellant’s lay opinion is not relevant to the medical issue in
this case, which can only be resolved through the submission of probative medical evidence from
a physician.12
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence, but appellant did not submit any pertinent new and relevant medical evidence in this
case. The Board accordingly finds that he did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2).
On appeal appellant generally contends that his hearing loss has increased. As discussed,
the issue of whether he sustained an additional employment-related loss of hearing is a medical
issue which must be addressed by relevant medical evidence.13 Appellant also asserts that
OWCP denied his claim because he had multiple claims but did not identify any error by OWCP
in its decision. He did not show that OWCP erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent new evidence not previously considered. Consequently, pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits under section 8128.14

11

See A.P., Docket No. 10-1815 (issued April 7, 2011).

12

Gloria J. McPherson, 51 ECAB 441 (2000); L.G., Docket No. 09-1517 (issued March 3, 2010).

13

See Bobbie F. Cowart, 55 ECAB 746 (2004).

14

The Board notes that appellant requested oral argument before the Board. Pursuant to 20 C.F.R. § 501.5(a),
oral argument may be held in the discretion of the Board. The Board finds that oral argument in this case would
delay issuance of a Board decision and would not serve a useful purpose. Therefore, appellant’s request for oral
argument is denied.

4

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

